        Case 3:19-cv-00288-BSM Document 10 Filed 06/17/20 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                            CENTRAL DIVISION

CAMESHA S. MARKS                                                            PLAINTIFF

v.                         CASE NO. 3:19-CV-00288-BSM

JEFFERSON COUNTY, ARKANSAS, et al.                                      DEFENDANTS


                                       ORDER

      Camesha Marks is directed to provide notice of service on Jefferson County, Arkansas

within fourteen (14) days, or her claims against the county will be dismissed without

prejudice. See Lee v. Armontrout, 991 F.2d 487, 489 (8th Cir. 1993).

      IT IS SO ORDERED this 17th day of June, 2020.



                                                ________________________________
                                                 UNITED STATES DISTRICT JUDGE
